Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Applicant’s Arguments
	Applicant’s arguments filed 01/13/2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach the claimed “determining an optimal orientation for the object based on the original ultrasonic three- dimensional volume data, wherein when the object is a fetal face, the optimal orientation of the object is determined to be a front view of the fetal face” which is not persuasive.  First, it is unclear as how the optimal orientation of the fetal face is always “a front view” while the rule for “determining an optimal orientation for the object [is] based on the original ultrasonic three- dimensional volume data.”  Second, based on an original 3D volume data, it is obvious that a user can rotate that 3D volume data to any angle in 3D space (e.g., Lee, column 6, lines 7-12); therefore, any angle the user determines to display the 3D volume data can be called “an optimal orientation for the object based on the original ultrasonic three- dimensional volume data.”  Accordingly, the claimed invention, as represented in the claims does not represent a patentable distinction over the art of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 4-18, and 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, and similar claims 11 and 38, it is unclear as how the optimal orientation of the fetal face is always “a front view” while the rule for “determining an optimal orientation for the object [is] based on the original ultrasonic three- dimensional volume data.”  The remaining claims are rejected as they are dependent upon the rejected claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5-18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJITA et al (8,617,075) in view of LEE et al (9,134,420), and further in view of LAM et al (Detection of Human Head Direction Based on Facial Normal Algorithm) and Murphy et al (Head Pose Estimation in Computer Vision: A Survey).

As per claim 1, Tsujita teaches the claimed “three- dimensional ultrasonic image transformation method,” comprising: “obtaining an original ultrasonic three-dimensional volume data including an object to-be-examined” (Tsujita, column 4, lines 4- 16); “comparing the orientation of the object with a desired orientation to obtain a rotation transformation parameter in a three- dimensional coordinate system; performing a rotation transformation on the original ultrasonic three-dimensional volume data according to the rotation transformation parameter to obtain a transformed three-dimensional volume data” (Tsujita, column 4, lines 16-40); and “outputting the transformed three-dimensional volume data” (Tsujita, figures 3 and 5). It is noted that Tsujita does not explicitly teach “detecting an orientation of the object from the original ultrasonic three-dimensional volume data according to an image characteristic of the 
It is noted that Tsujita does not explicitly teach “obtaining a first connection line according to the identified one or more anatomical structures; obtaining a second connection line according to the identified one or more anatomical structures, the second connection line connecting a midpoint of the first connection line to one of the one or more anatomical structures; obtaining a normal of a plane that is determined by the first connection line and the second connection line; and obtaining the orientation of the object according to the normal of the plane” as claimed. However, the claimed “first and second connecting lines with their intersection” defines the facial plane which is well-known as two (2) intersected lines defines a plane; furthermore, the claimed first and second connecting lines “according to one of the one or more anatomical structures” is equivalent to Murphy’s lines connecting facial landmarks (Murphy’s figure 8). Murphy (3.6 Geometric Methods) shows that the head pose, or orientation, estimation can be directly performed by many ways using lines connecting local features; specifically, the line connects the outside corners of the eyes, or the line as the 



Claim 3 adds into claim 1 “inputting the original ultrasonic three-dimensional volume data into a machine learning model to obtain the orientation of the object, wherein the machine learning model has been obtained by training using samples in which correspondences between image characteristics and orientations of the object had been known; outputting the original ultrasonic three-dimensional volume data to a display to obtain an ultrasonic image, detecting one or more marker points inputted by an user on the ultrasonic image, and obtaining the orientation of the object according to the one or more marker points, wherein the one or more marker points correspond to one or more anatomical structures of the subject in the ultrasonic image; or automatically identifying one or more anatomical structures from the original ultrasonic three- dimensional volume data according to the image characteristic of the object, and obtaining the orientation of the object according to the identified anatomical structures” (Tsujita, column 3, line 15 to column 4, line 60; Lee, figures 3 and 4; Lee, column 4, lines 4-67; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods). It is noted that Tsujita does not explicitly teach “a machine learning model” to process the data and identify the orientation of the object. However, using such a machine learning model to detect the fetus’ orientation is well-known in the art (Murphy, 3.3 Nonlinear Regression Methods). It would have been obvious to configure Tsujita’s method as claimed by 


Claim 5 adds into claim 1 “wherein the one or more anatomical structures are selected from a fetal eye, a fetal nose, a fetal forehead, a fetal chin, a fetal cheek, a fetal ear, a fetal face contour and a fetal mouth” (Tsujita, column 3, lines 1-4, figures 3 and 5; Lee, column 8, lines 57-63, column 5, lines 24-43; the direction identifier 160; Lee, column 3, line 56 to column 4, line 3; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 6 adds into claim 5 “obtaining a first connection line according to identified fetal eyes; obtaining a second connection line according to any two of a midpoint of the first connection line, the fetal nose and the fetal mouth; and obtaining the orientation of the fetal face according to the first connection line and the second connection line” (Tsujita, column 3, line 15 to column 4, line 60; lee, column 4, lines 4-67; Lee, column 3, line 56 to column 4, line 3; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 7 adds into claim 1 “wherein the orientation comprises a direction of the fetal face and a direction of a top of a fetal head” (Tsujita, figure 3 and 5, column 4, lines 4-60; Lee, column 3, line 56 to column 4, line 3).



Claim 9 adds into claim 8 “obtaining an image of a clinical section of the fetal face according to the transformed three- dimensional volume data, and outputting the image of the clinical section of the fetal face” (Tusjita, column 1, line 45 to column 2, line 25; Lee, column 3, line 56 to column 4, line 3).

Claim 10 adds into claim 1 “detecting a position of the object from the original ultrasonic three-dimensional volume data according to the image characteristic of the object; determining a relative position of the object in a display window according to the position of the object; comparing the relative position of the object with a desired position of the object in the display window to obtain a displacement vector or a coordinate difference in the three-dimensional coordinate system; and performing a coordinate transformation of the three-dimensional volume data according to the displacement vector or the coordinate difference to translate the object to the desired position in the display window” (Tsujita, column 3, line 15 to column 4, line 60, figures 5 and 7; Lee, column 3, line 56 to column 4, line 3; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claims 11 and 38 claim a method and a computer storage based on the method of claims 1-10; therefore, they are rejected under a similar rationale.

Claim 12 adds into claim 11 “wherein the image characteristic comprises image characteristics corresponding to at least two anatomical structures on the fetal face” (Tsujita, column 3, line 15 to column 4, line 60, figures 5 and 7; Lee, column 3, line 56 to column 4, line 3; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 13 adds into claim 11 “wherein the at least two anatomical structures are selected from a fetal eye, a fetal nose, a fetal mouth, a fetal forehead, a fetal chin, a fetal cheek, a fetal face contour and a fetal ear” (Tsujita, figures 3 and 5; Lee, figure 2; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 14 adds into claim 11 “before rotating the orientation of the fetal face according to the optimal orientation to obtain the transformed three-dimensional volume data, further comprising: displaying the original ultrasonic three-dimensional volume data to obtain a first ultrasonic image, and receiving a first rotation instruction generated by a user's input of one or more marker points on the first ultrasonic image; wherein rotating the orientation of the fetal face according to the optimal orientation to obtain the transformed three- dimensional volume data comprises: rotating the orientation of the fetal face around a rotation axis built with the one or more marker points according to the first rotation instruction to form the transformed three- dimensional volume data in which the fetal face is at the preset view angle” (Tsujita, column 3, line 15 to column 4, line 60, figures 5 and 7; Lee, column 3, line 56 to column 4, line 3, column 6, lines 7-12; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 15 adds into claim 11 “before rotating the orientation of the fetal face according to the optimal orientation to obtain the transformed three-dimensional volume data, further comprising: receiving a second rotation instruction generated by a user's one-time input; wherein rotating the orientation of the fetal face according to the optimal orientation to obtain the transformed three- dimensional volume data comprises: rotating the orientation of the fetal face according to the second rotation instruction to obtain the transformed three-dimensional volume data” (Tsujiata, column 3, line 15 to column 4, line 40, figures 3 and 5; Lee, figures 4 and 5, column 6, lines 3-44; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 16 adds into claim 11 “wherein the preset view angle comprises at least one of a front of the fetal face, a side of the fetal face and a 45-degree angle oblique front of the fetal face” (Tsujita, examples for the angles of 45 degrees, figures 3, 5, 7; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

Claim 17 adds into claim 14 “wherein the one or more marker points correspond to one or more of a fetal eye, a fetal nose, a fetal mouth, a fetal forehead, a fetal chin, a fetal cheek and a fetal ear in the first ultrasonic image” (Tsujiata, column 3, line 15 to column 4, line 40, figures 3 and 5; Lee, figures 4 and 5, column 6, lines 3-44; Lam, figure 1; Murphy, figure 8, 3.6 Geometric Methods).

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616